DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36-53 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yi et al US (20170215207).
Regarding claim 36, Yi et al teaches a method, comprising: sending, by a user equipment, a random access channel preamble to a network element (see Fig. 8, step S801, paragraph [0094], the UE may randomly select a single random access preamble from a set of random access preambles indicated through system information or a handover command, and select and transmit a Physical Random Access Channel (PRACH) capable of transmitting the random access preamble); and receiving from the network element, in response to sending the random access channel preamble, a downlink (see Fig. 8, step S803, paragraph [0096], the UE attempts to receive its own random access response within a random access response reception window indicated by the eNode B through the system information or the handover command, after the random access preamble is transmitted in step S801, and receives a Physical Downlink Shared Channel (PDSCH) using random access identifier information corresponding thereto (S803). Accordingly, the UE may receive a UL Grant, a Temporary C-RNTI, a TAC and the like), wherein the downlink control indication comprises an indication of which random access channel occasion in time within a span of one or a plurality of radio frames the random access response applies (see paragraphs [0146]-[0147], a mechanism to ensure UE to identify the RAR to its PRACH opportunity needs to be introduced. For example, a set of RA-RNTI values can be defined for each PRACH repetition level to distinguish multiple consecutive PRACH opportunities).
Regarding claims 37, 43 and 49, Yi et al teaches wherein the random access response is comprised in an msg2 in a four-step random access procedure (see Fig. 8, steps S801, S803, S805, S807 and paragraphs [0093]-[0102]), or comprised in an MsgB in a two-step random access procedure. 
Regarding claims 38, 44, and 50, Yi et al teaches wherein a window for receiving the random access response is greater than 10 ms (see paragraphs [0148]-[0149]).
Regarding claims 39, 45 and 51, Yi et al teaches, wherein the indication comprises a plurality of least significant bits of a system frame number preceding a random access response scheduling, or a plurality of least significant bits of a plurality of a system frame number of a random access channel occasion (see paragraphs [0143]-[0151]).
Regarding claims 40, 46 and 52, Yi et al teaches, wherein the indication comprises an index offset in radio frames from a radio frame where the random access response is scheduled (see paragraph [0126]).
(see paragraphs [0124]-[0130]).
Regarding claim 42, Yi et al teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer program code are configured (see Fig. 5 and paragraphs [0052]-[0054]), with the at least one processor to cause the apparatus at least to send a random access channel preamble to a network element (see Fig. 8, step S801, paragraph [0094], the UE may randomly select a single random access preamble from a set of random access preambles indicated through system information or a handover command, and select and transmit a Physical Random Access Channel (PRACH) capable of transmitting the random access preamble); and receive from the network element, in response to the random access channel preamble, a downlink control indication scheduling a random access response (see Fig. 8, step S803, paragraph [0096], the UE attempts to receive its own random access response within a random access response reception window indicated by the eNode B through the system information or the handover command, after the random access preamble is transmitted in step S801, and receives a Physical Downlink Shared Channel (PDSCH) using random access identifier information corresponding thereto (S803). Accordingly, the UE may receive a UL Grant, a Temporary C-RNTI, a TAC and the like), wherein the downlink control indication comprises an indication of which random access channel occasion in time within a span of one or a plurality of radio frames the random access response applies (see paragraphs [0146]-[0147], a mechanism to ensure UE to identify the RAR to its PRACH opportunity needs to be introduced. For example, a set of RA-RNTI values can be defined for each PRACH repetition level to distinguish multiple consecutive PRACH opportunities).
Regarding claim 48, Yi et al teaches an apparatus, comprising: at least one processor; and at least one memory comprising computer program code, the at least one memory and the computer (see Fig. 5 and paragraphs [0052]-[0054]), with the at least one processor to cause the apparatus at least to receive a random access channel preamble from a user equipment (see Fig. 8, step S801, paragraph [0094], the UE may randomly select a single random access preamble from a set of random access preambles indicated through system information or a handover command, and select and transmit a Physical Random Access Channel (PRACH) capable of transmitting the random access preamble); and send to the user equipment, in response to the random access channel preamble, a downlink control indication scheduling a random access response (see Fig. 8, step S803, paragraph [0096], the UE attempts to receive its own random access response within a random access response reception window indicated by the eNode B through the system information or the handover command, after the random access preamble is transmitted in step S801, and receives a Physical Downlink Shared Channel (PDSCH) using random access identifier information corresponding thereto (S803). Accordingly, the UE may receive a UL Grant, a Temporary C-RNTI, a TAC and the like), wherein the downlink control indication comprises an indication of which random access channel occasion in time within a span of one or a plurality of radio frames the random access response applies (see paragraphs [0146]-[0147], a mechanism to ensure UE to identify the RAR to its PRACH opportunity needs to be introduced. For example, a set of RA-RNTI values can be defined for each PRACH repetition level to distinguish multiple consecutive PRACH opportunities). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478